Citation Nr: 1634882	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  08-25 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder, to include carpal tunnel syndrome.

2.  Entitlement to service connection for a bilateral elbow disorder, to include ulnar mononeuropathies.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from November 1973 to September 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   The Saint Petersburg RO in St. Petersburg, Florida, has assumed jurisdiction

In August 2008, the Veteran requested a hearing before a Veterans Law Judge.  He was scheduled for a hearing at the Nashville RO in March 2010.  In February 2010, the Veteran notified VA that he was moving to Florida and requested that his hearing be postponed and rescheduled.  In June 2010, the Veteran was notified by a letter that a hearing was scheduled at the St. Petersburg RO in July 2010.  In June 2010, he requested that the hearing be conducted at a VA office in Alabama as it was closer to his home and he was unable to travel to St. Petersburg.  However, no action was taken, and in June 2015, the Board remanded the claims so that a hearing could be scheduled at the Montgomery RO.  A hearing was scheduled for December 9, 2015, in Montgomery Alabama.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing in November 2015.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

In December 2015, the Board reopened the Veteran's claims and remanded the claims for further development, to include a VA examination.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  A bilateral hand disability was not shown in service, bilateral hand arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that the Veteran's current bilateral hand disorder is etiologically related to his active service.

2.  A bilateral elbow disability was not shown in service, bilateral elbow arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that the Veteran's current bilateral elbow disorder is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hand disorder have not been met.  38. U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


2.  The criteria for service connection for a bilateral elbow disorder have not been met.  38. U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he withdrew his request for a hearing in November 2015.

The Veteran was also provided VA examinations with an addendum opinion (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran filed his claims to reopen his claims for service connection for a bilateral hand disorder and a bilateral elbow disorder in March 2007, which were denied by a February 2008 rating decision.  He asserted that his bilateral hand disorder and bilateral elbow disorder were due to his active service.  Specifically, the Veteran asserts that his duties as a flight instructor and the positions of his body while performing his duties resulted in his bilateral hand disorder and bilateral elbow disorder.

The Veteran's STRs show that he had normal examinations of his upper extremities in February 1978, September 1979, September 1981, September 1985, and October 1987.  In addition, he specifically denied having arthritis and any bone, joint or other deformity on medical history surveys completed in July 1978, September 1979, September 1981, September 1985, October 1987, and November 1989.  The Veteran was treated for burns on his left hand in July 1986, but otherwise his STRs do not show any hand or elbow complaints.

Following the Veteran's separation from service, he was afforded a VA examination in October 1990.  The Veteran reported a number of conditions, including hand arthritis and pain in the proximal interphalangeal (PIP) joints of both hands.  On examination, his hands had no swelling, but there was slight vague tenderness in the PIP joints of both hands.  He had good grip and strength in both hands.  X-rays of his hands were normal.  He was diagnosed with hand arthralgia, or joint pain.

Afterwards, the Veteran had normal examinations of his upper extremities in August 2003, September 2003, October 2003, January 2004, April 2004, October 2004, January 2005, February 2005, and April 2005.  His medical records noted a history of hand and elbow pain in February 2007, but a physical examination of the wrists and elbows was normal.  In June 2007, the Veteran complained of hand pain and an x-ray was ordered; however, the record contains no evidence that he had x-rays performed.

In May 2010, the Veteran underwent a nerve study.  Findings were consistent with mild bilateral ulnar mononeuropathies localized somewhere across the elbow and bilateral carpal tunnel syndrome.

In February 2011, the Veteran was afforded a VA examination.  After interviewing the Veteran, reviewing claims file, which did not include the Veteran's service medical records, and conducting a physical examination, the examiner opined that the Veteran's bilateral carpal tunnel syndrome was less likely than not due to his active service.  The examiner noted that the Veteran was diagnosed with carpal tunnel syndrome approximately 20 years after separation.

In September 2011, a new VA examiner reviewed the Veteran's claims file, which included the Veteran's service medical records.  The examiner reported that the Veteran's STRs were silent for complaints, diagnosis, or management of carpal tunnel syndrome.  The examiner also noted that the March 1991 VA examination was silent for findings of carpal tunnel syndrome.  The examiner opined that the Veteran's bilateral carpal tunnel syndrome was not caused by or related to his active service.

In 2015, the Board remanded the Veteran's claim to obtain an additional medical opinion.  The Board noted the Veteran's 2010 statement as to why he believed his current elbow and hand symptoms were related to his military service, and observed that the previous medical opinions of record did not discuss whether the Veteran's current symptoms were related to those he previously described in earlier examination in 1990.  

In March 2016, an addendum opinion was provided.  The examiner reviewed the Veteran's claims file, which included his service medical records.  The examiner opined that the Veteran's bilateral carpal tunnel syndrome and bilateral ulnar mononeuropathies were less likely than not caused by his active service.  The examiner noted that STRs did not show any complaints, diagnosis, or treatment for a hand or wrist disorder.  The examiner noted that while the October 1990 examinations findings of slight tenderness in the PIP joints, which he explained was not consistent with a compression neuropathy, the Veteran had no loss of grip or strength, which one would expect to find with compressive neuropathy.  The examiner also noted that the Veteran's complaints were not consistent with carpal tunnel syndrome or ulnar compression neuropathy.  The examiner also noted that the Veteran's description of his positioning as a flight instructor was informative, but failed to support this role as one leading to a diagnosis of compression mononeuropathy, and was speculative at best

The Veteran has not submitted any medical evidence supporting his contention that his bilateral hand disorder or bilateral elbow disorder were due to his active service other than his own statement on a possible etiology.  VA obtained medical opinions with an addendum opinion in an effort to support the Veteran in establishing his claims.  The VA examiners noted that the Veteran did not have any hand, wrist, or elbow issues or injuries during his active service.  The Board finds great probative value in the VA examiners' opinions.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his assertions that his hand and elbow disorders were either due to or caused by his active service.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Significant consideration has been given to the Veteran's allegation that his bilateral hand disorder and bilateral elbow disorder were due to his active service, and indeed these statements triggered the remand for additional medical information.  The Veteran is clearly competent to report symptoms of hand, wrist, and elbow pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while he may describe pain, he lacks the medical training or qualification either to diagnose a bilateral hand or elbow disability or to relate it to his active service.  Id. 

The Board notes that no hand or elbow problems were noted at enlistment, during his active service, or at separation, and a chronic bilateral hand disability and/or bilateral elbow disability was not diagnosed within one year of separation from service.  The Veteran may have complained of pain, but radiographic evidence did not reveal arthritis within a year of separation.  As such, the Board finds that the evidence of record does not show continuous bilateral hand or bilateral elbow symptomatology since service.
 
The record contains no evidence of treatment for chronic bilateral hand or shoulder symptoms in service, the medical evidence does not document any bilateral hand or bilateral elbow treatment for the year following his separation from service, and as such, the Veteran is not entitled to presumptive service connection for a bilateral hand disorder or a bilateral elbow disorder.  The record does not show that the Veteran's bilateral hand or bilateral elbow symptoms resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Accordingly, the criteria for service connection have not been met for a bilateral hand disorder or a bilateral elbow disorder.  That is, the evidence does not show that a chronic bilateral hand or elbow disorder was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a bilateral hand or elbow disorder has existed continuously since service.  The medical opinions of record have also concluded that the current bilateral hand disorder and bilateral elbow disorder neither began during nor was otherwise caused by the Veteran's active service   The Board is deeply appreciative of the Veteran's extensive service to his country, but, regrettably, the medical evidence of record in this case is squarely and decisively against the grant of service connection.  Therefore, the claims are denied. 
ORDER

Service connection for a bilateral hand disability is denied.

Service connection for a bilateral elbow disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


